Citation Nr: 1701206	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  12-13 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial increased rating for residuals of prostate cancer, evaluated as 10 percent disabling from November 1, 2007 to January 16, 2012; as 20 percent disabling from January 17, 2012 to September 26, 2012; and as 40 percent disabling from September 27, 2012, forward. 

2. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Purdum, Counsel

INTRODUCTION

The Veteran had active service from January 1963 to January 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 and November 2011 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In pertinent part, the RO, in its August 2009 decision, denied service connection for diabetes mellitus, type II.  By way of the November 2011 rating decision, a Decision Review Officer (DRO) at the RO granted service connection for residuals of prostate cancer associated with herbicide exposure, and evaluated it as 100 percent disabling, effective from July 19, 2006, and 10 percent disabling on and after November 1, 2007.  

In the July 2012 rating decision, the RO increased the rating for residuals of prostate cancer to 20 percent disabling, effective January 17, 2012.  In a subsequent rating decision dated in October 2014, the RO assigned a 40 percent rating, effective December 20, 2013.  As the ratings were less than the maximum available ratings, the issue remained on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board, in an August 2015 decision, remanded the issue of entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.  The Board also denied ratings for residuals of prostate cancer in excess of 10 percent for the period from November 1, 2007 to January 16, 2012, and in excess of 20 percent for the period from January 17, 2012 to September 26, 2012; and granted a 40 percent rating, but not higher, effective September 27, 2012.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) and in a June 2016 Order, the Court granted a June 2016 Joint Motion for Remand (JMR) of the claim of entitlement to an initial increased rating for residuals of prostate cancer, evaluated as 10 percent disabling from November 1, 2007 to January 16, 2012; 20 percent disabling from January 17, 2012 to September 26, 2012; and 40 percent disabling thereafter, and vacated the Board's August 2015 decision in part.  The Court did not disturb the portion of the Board decision that granted a 40 percent rating for residuals of prostate cancer, effective September 27, 2012.  This matter was remanded to the Board for readjudication in accordance with the JMR.

The issue of entitlement to an initial increased rating for residuals of prostate cancer, evaluated as 10 percent disabling from November 1, 2007 to January 16, 2012; 20 percent disabling from January 17, 2012 to September 26, 2012; and 40 percent disabling thereafter, addressed in the REMAND portion of the decision below, is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran is not shown to have a current diagnosis of diabetes mellitus, type II.


CONCLUSION OF LAW

Diabetes mellitus, type II, was not incurred in or aggravated by service, to include herbicide exposure, and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1133, 1116, 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2016); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information in an August 2006 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records and his VA and identified and authorized private treatment records have been obtained and associated with the record.  Further, the Veteran was provided with VA examinations for diabetes mellitus, type II, in September 2006 and January 2016; the reports of which contained a description of the pertinent medical history and documented and considered the relevant medical facts and principles.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159 (c) (2016); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, the Board finds there has been substantial compliance with its August 2015 remand directives.  Only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47   (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the AOJ sought the Veteran's outstanding private treatment records, afforded the Veteran a VA examination, and issued a February 2016 Supplemental Statement of the Case (SSOC).  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand.  See Stegall, supra, (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). Establishing service connection generally requires medical or, in certain circumstances, lay evidence of:  (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Without evidence of a diagnosis of a current disability, there can be no claim for service connection.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition other than those for which the Secretary has specifically determined that a presumption of service connection is warranted.  See National Academy of Sciences report, "Veterans and Agent Orange: Update 1996," dated March 14, 1996. 

Type II diabetes mellitus has been deemed associated with herbicide exposure, under VA law.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  It shall be service connected if a Veteran was exposed to a herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1110; 38 C.F.R. § 3.307(d) are also satisfied. 

The Board, in its August 2015 Remand, discussed that in the November 2011 rating decision, the RO resolved reasonable doubt in favor of the Veteran and determined that based on evidence of record, to include the military personnel records, deck logs, and buddy statements, the Veteran served aboard the USS Impervious which was docked in DaNang Harbor during the Vietnam war, and the Veteran worked as a mechanic on a boat that went ashore with several of his fellow servicemen during this time.  At that time, the Board, agreed with the RO's concession that the Veteran was exposed to herbicides during service. 

At the September 2006 VA examination, the VA examiner determined that the Veteran did not have a current diagnosis of diabetes, only elevated glucose readings reported with normal glucose on current labs, and noted that the Veteran reported that he had been informed during private treatment that he was prediabetic or possibly insulin-resistant.  VA treatment records dated in October 2007 reflect that the Veteran attended a diabetes nutrition class where he was counseled on basic principles and rationale for diet and diabetes.  The remainder of his VA treatment records indicates that he is prediabetic but was absent a clear and definitive diagnosis of diabetes.  The Veteran's private treatment records do not include a diagnosis of diabetes mellitus, type II.

On VA examination in January 2016, the examiner determined that the Veteran did not have a diagnosis of diabetes mellitus, type II, and noted a diagnosis of impaired fasting glucose.  The examiner reported that the Veteran's current laboratory results did not meet clinical criteria for a diagnosis of diabetes mellitus, type II, and there was also no objective evidence of diabetes mellitus, type II, on examination.  The Veteran reported that he had been diagnosed with pre-diabetes and that his diet and exercise were adjusted, and that he did not know if he had been diagnosed with impaired glucose tolerance or diabetes mellitus.  The Veteran denied treatment or medication use for diabetes mellitus, type II. 

The VA examiners offered reasonable medical bases for their conclusions that the Veteran did not have diabetes mellitus, type II.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of these examinations.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

In a March 2016 statement, the Veteran conceded that he did not have a diagnosis of diabetes mellitus, type II, and instead asserted that he has residuals of diabetes mellitus, type II; he requested that the Board consider the residuals and not just the diagnosis of the disease.  The Veteran has not offered any lay statements that he indeed has a diagnosis of diabetes mellitus, type II, and there are thus no such statements to which the Board must assign probative value and weigh against the medical conclusions of the VA examiners.  Instead, the Veteran concedes that he does not have a diagnosis of the disability claimed and asserts entitlement to service connection for diabetes mellitus, type II, on the basis that he has residuals of such.  However, without a diagnosis of diabetes mellitus, type II, there may not exist residuals thereof.  In the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. 223, 225.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A.          § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, to include as 
secondary to herbicide exposure, as there is no diagnosis of diabetes mellitus, type II; the claim must be denied.


ORDER

Service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure, is denied.


REMAND

As noted above the Court granted a June 2016 JMR of the Board's August 2015 adjudication of the Veteran's claim of entitlement to an initial increased rating for residuals of prostate cancer, evaluated as 10 percent disabling from November 1, 2007 to January 16, 2012; 20 percent disabling from January 17, 2012 to September 26, 2012; and 40 percent disabling thereafter, and vacated the Board's August 2015 decision in part.  The Court did not disturb the portion of the Board decision that granted a 40 percent rating for residuals of prostate cancer, effective September 27, 2012.  

The Board, in its August 2015 decision, determined that a 40 percent rating for residuals of prostate cancer was warranted as of September 27, 2012, under 38 C.F.R. § 4.115a, Diagnostic Code (DC) 7527, for voiding dysfunction, and that a rating in excess of 40 percent, specifically, 60 percent, for the wearing of absorbent materials which must be changed more than four times per day, was not warranted.  The Board considered the Veteran's lay report in his December 2013 Application for Increased Compensation Based on Unemployability that he changed the absorbent materials used to manage his voiding dysfunction six to eight times a day and his report during the June 2014 VA examination of changing such materials less than twice a day and determined that the VA examination report was more probative evidence in the current appeal.  The parties to the JMR concluded that the Board did not sufficiently discuss the reasons and bases for its conclusion as to the probative value of the Veteran's lay statements. 

The RO, in its November 2011 rating decision, granted service connection for residuals of prostate cancer associated with herbicide exposure, and evaluated it as 100 percent disabling, effective from July 19, 2006, and 10 percent disabling on and after November 1, 2007.  The Board, in its August 2015 decision, determined that November 1, 2007, was the proper date upon which to assign the Veteran a 10 percent rating after treatment for a finite period of time under 38 C.F.R.
§ 4.115B, Diagnostic Code (DC) 7528 (2016).  The Board based its decision on the fact that the Veteran's therapeutic treatment ended in September 2006, and medical evidence dated February 2012 and June 2014 reflected that his prostate cancer was in remission.  The original February 2011 VA examination report did not state that the Veteran's prostate cancer was in remission, nor did it provide information as to the cessation of his treatment.  

The parties to the JMR concluded that the Board did not sufficiently discuss whether the Veteran was still undergoing treatment for his prostate cancer in the years following November 1, 2007, and the February 2012 and June 2014 notations that his prostate cancer was in remission.  The date of cessation refers to the date the Veteran received final treatment for cancer, and does not include treatment for residuals of cancer or the residuals of the treatment for cancer.  38 C.F.R. § 4.115B, DC 7528; see Tatum v. Shinseki, 24 Vet.App. 139, 142 (2010).

Private treatment records dated in the years following the Veteran's private September 2006 surgical treatment for prostate cancer with radiation seeds, his brachytherapy, were recently associated with the record and include reports of follow-up treatment for the Veteran's prostate-specific antigen (PSA) results and physical examination. During private treatment in February 2012, the Veteran reported that VA had determined that his course of treatment for prostate cancer had lasted 13 months and a notation indicates that the physician called the Veteran to discuss the issue.  Further notations as to the physician's response or opinion are not of record.  There is no medical opinion of record discussing the date upon which the Veteran ceased treatment for his prostate cancer, as opposed to treatment for any residuals thereof.  Id.  

On remand, the AOJ should elicit from the Veteran a statement as to the frequency with which he had to change the absorbent materials he used to manage his voiding dysfunction between December 2013 and June 2014.  The AOJ should also afford the Veteran a VA examination to determine the current severity of his residuals of prostate cancer, specifically, to determine the current frequency with which he is required to change his absorbent materials and to obtain a medical opinion as to the date upon which he ceased treatment for his prostate cancer. 

In February 2016, the Veteran's private treatment records dated through September 2015 were obtained.  The most recent VA treatment records associated with the claims file are also dated in September 2015.  On remand, the AOJ should elicit from the Veteran an authorization to obtain his private treatment records, if the Veteran asserts any such records are relevant in the current appeal, and obtain his updated VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain and associate with the claims file the Veteran's VA treatment records dated since September 2015.  

2. Contact the Veteran and inform him that the most recent private treatment records associated with the claims file are dated in September 2015.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any recent private treatment records he asserts are relevant to his claim. Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3. Contact the Veteran and request a statement from him as to the frequency with which he had to change the absorbent materials he used to manage his voiding dysfunction between December 2013 and June 2014.  

4. After the above development is completed, schedule the Veteran for a VA examination to determine the current severity of his residuals of prostate cancer.  The examiner should elicit from the Veteran information as to functional impact of his residuals of prostate cancer.  All indicated tests and studies should be performed.

The examiner should also review the claims file, specifically, the private treatment records dated in the years following the Veteran's private September 2006 surgical treatment for prostate cancer with radiation seeds, his brachytherapy and opine as to the appropriate date upon which the evidence demonstrates that the Veteran ceased treatment for his prostate cancer, as opposed to any continued treatment for residuals thereof.  

The claims file, to include a copy of this Remand, should be made available to the examiner for review in conjunction with the examination, and the examiner should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

5. Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claim, considering any additional evidence added to the record.  If the action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an appropriate opportunity to respond thereto. Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


